Benedict, J.
The collision between the schooner Katie 3". Hoyt and the tug C. E. Stone, which has given rise to these two suits, must in my opinion, upon the evidence, be held to have been, caused by the fault of the tug in attempting to pass on the in-shore or New York side of the schooner, whereas it was her duty, under the circumstances, to have passed the schooner on the out-shore or Brooklyn side. The allegation of a change of course on the part of the schooner is not made out. The schooner was coming down on the New York side of the middle of the river, and she made no alteration in her direction except to conform her course to the direction of the river when she reached Corlear’s Hook. This she had the right to do, and the tug had no right to suppose that she would do otherwise. The tug had no right to ask the schooner to change her position in the river to enable the tug to pass on the inside of her.
No fault is attributable to the scows in tow of the tug, and the libel as to them must be dismissed.
The libel as against the tug must be sustained, and a decree rendered in favor of the libelants, Simon Banks and others, against the tug, with an order of reference to ascertain the amount. Any additional costs incurred by joining the scows must be paid by the libelants; but as the scows and the tug are owned by the same persons, and are now represented by a single stipulation, the libelants can be compelled to pay no more costs than the additional costs occasioned by the joining of the scows as party defendant.
The libel of Charles Pratt & Co. against the schooner must be dismissed, with costs.